                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                                        BK. NO. 19-04953-HWV

Marouan Hajmabrouk
                                                              Chapter 7
                          Debtor
_____________________________________________
Marouan Hajmabrouk
                          Movant                              Related to Doc. 20, 22
       v.

Toyota Motor Credit Corporation
                              Respondent
_____________________________________________

Toyota Motor Credit Corporation                               Related to Doc. 21, 24
                              Movant
       v.

Marouan Hajmabrouk                                            Hearing Date: 3/18/20 @ 9:30 a.m.
                                  Respondent
      and
Lawrence G. Frank
                                  Trustee


                                                  ORDER
          In accordance with this Court’s Order 20-mp-00004 addressing this Court’s response to the

novel coronavirus or “COVID-19,” and that Order having been extended through May 1, 2020, it is

hereby,

          ORDERED that the hearing on the Debtor's Motion to Redeem and the Motion for Relief of

Toyota Motor Credit Corp. currently scheduled for a hearing on April 29, 2020 is CANCELED; and it

is further

          ORDERED that the above-referenced hearing is hereby rescheduled for Thursday, May 21,

2020 at 9:30 AM at 3rd and Walnut Sts, Bankruptcy Courtroom (3rd Fl), Ronald Reagan Federal

Building, Harrisburg, PA 17101; and it is further

          ORDERED that the Automatic Stay, to the extent it applies as of the date of this Order, shall

remain in effect as to all creditors, for cause, up to and including May 21, 2020.

          Dated: April 6, 2020                   By the Court,

Case 1:19-bk-04953-HWV              Doc 37 Filed 04/06/20 Entered 04/06/20 14:48:32 Desc
                                    Main Document
                                             Henry W.Page  1 of Chief
                                                       Van Eck, 1     Bankruptcy Judge (LS)
